

Exhibit 10.3

 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS NOTE NOR THE
SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
(I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL
(WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY ACCEPTABLE FORM,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO
RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.


Principal Amount: $____________
Issue Date: July ___, 2008



SECURED CONVERTIBLE NOTE


FOR VALUE RECEIVED, BOOMJ, INC., a Nevada corporation (hereinafter called
“Borrower”), hereby promises to pay to _____________________, with an address of
_____________ (the “Holder”), without demand, the sum of
_________________________________ Dollars ($________), with simple and unpaid
interest thereon, on July 31, 2009 (the “Maturity Date”), if not paid sooner.
 
This Note has been entered into pursuant to the terms of a subscription
agreement between the Borrower, the Holder and certain other holders (the “Other
Holders”) of convertible promissory notes (the “Other Notes”), dated of even
date herewith (the “Subscription Agreement”). Unless otherwise separately
defined herein, all capitalized terms used in this Note shall have the same
meaning as is set forth in the Subscription Agreement. The following terms shall
apply to this Note:
 
ARTICLE I


GENERAL PROVISIONS


1.1 Interest Rate. Simple interest payable on this Note shall accrue at the
annual rate of twelve percent (12%). Accrued interest will be payable on the
Maturity Date, accelerated or otherwise, when the principal and remaining
accrued but unpaid interest shall be due and payable. Interest will be payable
in cash or at the election of the Holder, by the Borrower’s delivery of Common
Stock valued at the Conversion Price in effect on the Conversion Date as defined
in Section 2.1.
 
1.2 Default Interest Rate. The Borrower shall not have any grace period to pay
any monetary amounts due under this Note. After the Maturity Date, accelerated
or otherwise, and during the pendency of an Event of Default (as defined in
Article III) a default interest rate of the lower of eighteen percent (18%) per
annum or maximum rate permitted by law, shall apply to the amounts owed
hereunder.
 
1.3. Conversion Privileges. The conversion rights of the Holder as set forth in
Article II of this Note shall remain in full force and effect immediately from
the date hereof and until the Note is paid in full regardless of the occurrence
of an Event of Default. The principal amount of the Note and the remaining
accrued but unpaid interest shall be payable in full on the Maturity Date,
unless previously paid or converted into Common Stock in accordance with Article
II hereof.
 

--------------------------------------------------------------------------------


 
ARTICLE II


CONVERSION RIGHTS


The Holder shall have the right to convert the entire principal amount under
this Note and the accrued but unpaid interest thereon into shares of the
Borrower’s Common Stock as set forth below.
 
2.1. Voluntary Conversion into the Borrower’s Common Stock.
 
(a) The Holder shall have the right from and after the Issue Date of the
issuance of this Note and then at any time until this Note is fully paid, to
convert any outstanding and unpaid principal portion of this Note and accrued
interest, at the election of the Holder (the date of giving of such notice of
conversion being a “Conversion Date”) into fully paid and nonassessable shares
of Common Stock as such stock exists on the date of issuance of this Note, or
any shares of capital stock of Borrower into which such Common Stock shall
hereafter be changed or reclassified, at the conversion price as defined in
Section 2.1(b) hereof (the “Conversion Price”), determined as provided herein.
Upon delivery to the Borrower of a completed Notice of Conversion, a form of
which is annexed hereto, Borrower shall issue and deliver to the Holder within
three (3) business days after the Conversion Date (such third day being the
“Delivery Date”) that number of shares of Common Stock for the portion of the
Note converted in accordance with the foregoing. The number of shares of Common
Stock to be issued upon each conversion of this Note shall be determined by
dividing that portion of the principal of the Note (and any interest) to be
converted, by the Conversion Price.
 
(b) Subject to adjustment as provided for in Section 2.1(c) hereof, the
Conversion Price per share of Common Stock shall be $0.70 (“Conversion Price”).
 
(c) The Conversion Price and the number and kind of shares or other securities
to be issued upon conversion of this Note, shall be subject to adjustment from
time to time upon the happening of certain events while this conversion right
remains outstanding, as follows:
 
A. Merger, Sale of Assets, etc. If the Borrower at any time shall consolidate
with or merge into or sell or convey all or substantially all its assets to any
other corporation, this Note, as to the unpaid principal portion thereof and
accrued interest thereon, shall thereafter be deemed to evidence the right to
purchase such number and kind of shares or other securities and property as
would have been issuable or distributable to the Borrower on account of such
consolidation, merger, sale or conveyance, had such Borrower converted the
entire Note immediately prior to such consolidation, merger, sale or conveyance.
The foregoing provision shall similarly apply to successive transactions of a
similar nature by any such successor or purchaser. Without limiting the
generality of the foregoing, the anti-dilution provisions of this Section shall
apply to such securities of such successor or purchaser or surviving entity of
the surviving corporation after any such consolidation, merger, sale or
conveyance.
 
B. Reclassification, etc. If the Borrower at any time shall, by reclassification
or otherwise, change the Common Stock into the same or a different number of
securities of any class or classes of the Borrower’s capital stock that may be
issued or outstanding, this Note, as to the unpaid principal amount thereof and
accrued interest thereon, shall thereafter be deemed to evidence the right to
purchase an adjusted number of such securities and kind of securities as would
have been issuable as the result of such change with respect to the shares of
Common Stock subject to the conversion of this Note immediately prior to such
reclassification or other change.
 
C. Stock Splits, Combinations and Dividends. If the shares of Common Stock are
subdivided or combined into a greater or smaller number of shares of Common
Stock, or if a dividend is paid on the Common Stock in shares of Common Stock,
the Conversion Price shall be proportionately reduced in case of subdivision of
shares or stock dividend or proportionately increased in the case of combination
of shares, in each such case by the ratio which the total number of shares of
Common Stock outstanding immediately after such event bears to the total number
of shares of Common Stock outstanding immediately prior to such event.
 
2

--------------------------------------------------------------------------------


 
D. Share Issuance. So long as this Note is outstanding, if the Borrower shall
issue or agree to issue any shares of Common Stock other than with respect to
any Excepted Issuances for a consideration less than the Conversion Price in
effect at the time of such issue, then, and thereafter successively upon each
such issue, the Conversion Price shall be reduced to such other lower issue
price. For purposes of this adjustment, the issuance of any security carrying
the right to convert such security into shares of Common Stock or of any
warrant, right or option to purchase Common Stock shall result in an adjustment
to the Conversion Price upon the issuance of the above-described security and
again upon the issuance of shares of Common Stock upon exercise of such
conversion or purchase rights if such issuance is at a price lower than the then
applicable Conversion Price. The reduction of the Conversion Price described in
this paragraph is in addition to other rights of the Holder described in this
Note and the Subscription Agreement.
 
E. Performance Adjustment of Conversion Price. In addition to any other
adjustment(s) made to the Conversion Price, in the event that the Missed
Percentage (as defined below) is greater than zero, the Conversion Price in
effect on July 31, 2009 shall be automatically reduced as follows: (i) for every
1% of Missed Percentage the Conversion Price will be adjusted by 1%; (ii) in the
event that the Missed Percentage is 50% or more, the Conversion Price shall be
reduced by 50%. For the purposes hereof, the term “Missed Percentage” shall mean
the greater of: (A) the percentage represented by: (x) the difference between
$42,404,500 less the actual gross revenue of the Borrower for the twelve (12)
months ending June 30, 2009 (based the Borrower’s audited or reviewed financial
statements for the period ending June 30, 2009) over: (y) $42,404,500, or (B)
the percentage represented by: (x) the difference between $443,700 less the
actual operating income of the Borrower for the twelve (12) months ending June
30, 2009 (based the Borrower’s audited or reviewed financial statements for the
period ending June 30, 2009) over: (y) $443,700. The Borrower shall notify the
Holder of the Missed Percentage in writing by no later than July 26, 2009. In
the event that the Missed Percentage, as calculated above, is a negative number,
the Missed Percentage shall be zero, and there shall be no adjustment to the
Conversion Price. “Gross revenue” shall include revenue from operations
excluding extraordinary items, non-recurring revenues and revenue from
discontinued operations. Failure to notify the Borrower of the Missed Percentage
by July 26, 2009 shall automatically result in the Missed Percentage being
deemed greater than 50%. The Missed Percentage adjustment in the Conversion
Price, if any, shall be made on and as of the date a Form 10-Q (or equivalent)
is actually filed, if such filing is made before July 31, 2009. In no event will
the Conversion Price be increased as a result of the application of this
Section.
 
(d) Whenever the Conversion Price is adjusted pursuant to Section 2.1(c) above,
the Borrower shall promptly provide notice to the Holder setting forth the
Conversion Price after such adjustment and setting forth a statement of the
facts requiring such adjustment.
 
(e) The Borrower will reserve from its authorized and unissued shares of Common
Stock, the number of shares of Common Stock during the time periods and in the
amounts described in the Subscription Agreement. The Borrower represents that
upon issuance, such shares of Common Stock will be duly and validly issued,
fully paid and non-assessable. The Borrower agrees that its issuance of this
Note shall constitute full authority to its officers, agents, and transfer
agents who are charged with the duty of executing and issuing stock certificates
to execute and issue the necessary certificates for shares of the Borrower’s
Common Stock upon the conversion of this Note.
 
3

--------------------------------------------------------------------------------


 
2.2 No Fractional Shares. No fractional shares of Common Stock shall be issued
upon conversion of this Note, but an adjustment in cash will be made, in respect
of any fraction of a share (which will be valued based on the Conversion Price)
which would otherwise be issuable upon the surrender of this Note for conversion
and a check in the amount of the value of such fractional share shall be
delivered to the Holder.
 
2.3 Method of Conversion. This Note may be converted by the Holder in whole or
in part as described in Section 2.1(a) hereof. Upon partial conversion of this
Note, a new Note containing the same date and provisions of this Note shall, at
the request of the Holder, be issued by the Borrower to the Holder for the
principal balance of this Note and interest which shall not have been converted
or paid.
 
ARTICLE III


EVENT OF DEFAULT


The occurrence of any of the following events of default (“Event of Default”)
shall, at the option of the Holder hereof, make all sums of principal and
accrued interest then remaining unpaid hereon and all other amounts payable
hereunder immediately due and payable, upon demand, without presentment or grace
period, all of which hereby are expressly waived, except as set forth below:
 
3.1 Failure to Pay Principal or Interest. The Borrower fails to pay any
principal, interest or other sum due under this Note when due.
 
3.2 Breach of Covenant. The Borrower breaches any material covenant or other
material term or condition of the Subscription Agreement, this Note or any of
the other Transaction Documents (as defined in the Subscription Agreement) in
any material respect and such breach, if subject to cure, continues for a period
of five (5) business days after written notice to the Borrower from the Holder.
 
3.3 Breach of Representations and Warranties. Any material representation or
warranty of the Borrower made herein, in any Transaction Document, or in any
agreement, statement or certificate given in writing pursuant hereto or in
connection herewith or therewith shall be false or misleading in any material
respect as of the date made and as of the Closing Date.
 
3.4 Liquidation. Any dissolution, liquidation or winding up of Borrower or any
substantial portion of its business.
 
3.5 Cessation of Operations. Any cessation of operations by Borrower or Borrower
is otherwise generally unable to pay its debts as such debts become due.
 
3.6 Maintenance of Assets. The failure by Borrower to maintain any material
Intellectual Property Rights, personal, real property or other assets which are
necessary to conduct its business (whether now or in the future).
 
3.7 Receiver or Trustee. The Borrower shall make an assignment for the benefit
of creditors, or apply for or consent to the appointment of a receiver or
trustee for it or for a substantial part of its property or business; or such a
receiver or trustee shall otherwise be appointed without the consent of the
Borrower if such receiver or trustee is not dismissed within thirty (30) days of
appointment.
 
3.8 Judgments. Any money judgment, writ or similar final process shall be
entered or filed against the Borrower or any of its property or other assets for
more than $50,000.
 
4

--------------------------------------------------------------------------------


 
3.9 Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Borrower.
 
3.10 Delisting. Failure of the Borrower’s Common Stock to be listed for trading
or quotation on a Principal Market.
 
3.11 Stop Trade. An SEC or judicial stop trade order or Principal Market trading
suspension with respect to the Borrower’s Common Stock that lasts for five (5)
or more consecutive trading days.
 
3.12 Failure to Deliver Common Stock or Replacement Note. The Borrower’s failure
to deliver Common Stock to the Holder pursuant to and in the form required by
this Note and Sections 7 and 11 of the Subscription Agreement, or, if required,
a replacement Convertible Note more than five (5) business days after the
required delivery date of such Common Stock or replacement Convertible Note.
 
3.13 Reservation Default. The failure by the Borrower to have reserved for
issuance upon conversion of the Note the number of shares of Common Stock as
required in the Subscription Agreement.
 
3.14 Cross Default. A default by the Borrower of (i) a material term, covenant,
warranty or undertaking of any other agreement to which the Borrower and Holder
are parties, or the occurrence of a material event of default under any such
other agreement which is not cured after any required notice and/or cure period,
or (ii) any of the Other Notes issued pursuant to the Subscription Agreement.
 
3.15 Reverse Splits. The Borrower effectuates a reverse split of its Common
Stock without twenty days prior written notice to the Holder.
 
3.16 Financial Statement Restatement.   The restatement of any financial
statements filed by the Borrower for any date or period from two years prior to
the Issue Date of this Note, if the result of such restatement would, by
comparison to the unrestated financial statements, have constituted a Material
Adverse Effect.


3.17 Delinquency in Filing SEC Reports. The failure to timely file any required
Form 10-Q or Form 10-K with the Securities and Exchange Commission within the
time periods required (including any extension permitted under Rule 12b-25).


5

--------------------------------------------------------------------------------




ARTICLE IV


SECURITY INTEREST



4. Security Interest/Waiver of Automatic Stay. This Note is secured by a
security interest granted to the Collateral Agent for the benefit of the Holder
pursuant to a Security Agreement, as delivered by Borrower to Holder. The
Borrower acknowledges and agrees that should a proceeding under any bankruptcy
or insolvency law be commenced by or against the Borrower, or if any of the
Collateral (as defined in the Security Agreement) should become the subject of
any bankruptcy or insolvency proceeding, then the Holder should be entitled to,
among other relief to which the Holder may be entitled under the Transaction
Documents and any other agreement to which the Borrower and Holder are parties
(collectively, "Loan Documents") and/or applicable law, an order from the court
granting immediate relief from the automatic stay pursuant to 11 U.S.C. Section
362 to permit the Holder to exercise all of its rights and remedies pursuant to
the Loan Documents and/or applicable law. THE BORROWER EXPRESSLY WAIVES THE
BENEFIT OF THE AUTOMATIC STAY IMPOSED BY 11 U.S.C. SECTION 362. FURTHERMORE, THE
BORROWER EXPRESSLY ACKNOWLEDGES AND AGREES THAT NEITHER 11 U.S.C. SECTION 362
NOR ANY OTHER SECTION OF THE BANKRUPTCY CODE OR OTHER STATUTE OR RULE
(INCLUDING, WITHOUT LIMITATION, 11 U.S.C. SECTION 105) SHALL STAY, INTERDICT,
CONDITION, REDUCE OR INHIBIT IN ANY WAY THE ABILITY OF THE HOLDER TO ENFORCE ANY
OF ITS RIGHTS AND REMEDIES UNDER THE LOAN DOCUMENTS AND/OR APPLICABLE LAW. The
Borrower hereby consents to any motion for relief from stay that may be filed by
the Holder in any bankruptcy or insolvency proceeding initiated by or against
the Borrower and, further, agrees not to file any opposition to any motion for
relief from stay filed by the Holder. The Borrower represents, acknowledges and
agrees that this provision is a specific and material aspect of the Loan
Documents, and that the Holder would not agree to the terms of the Loan
Documents if this waiver were not a part of this Note. The Borrower further
represents, acknowledges and agrees that this waiver is knowingly, intelligently
and voluntarily made, that neither the Holder nor any person acting on behalf of
the Holder has made any representations to induce this waiver, that the Borrower
has been represented (or has had the opportunity to he represented) in the
signing of this Note and the Loan Documents and in the making of this waiver by
independent legal counsel selected by the Borrower and that the Borrower has
discussed this waiver with counsel.


ARTICLE V


MISCELLANEOUS


5.1 Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.
 
5.2 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (a) personally served, (b) deposited in the
mail, registered or certified, return receipt requested, postage prepaid, (c)
delivered by a reputable overnight courier service with charges prepaid, or (d)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received),
(ii) on the first business day following the date deposited with an overnight
courier service with charges prepaid, or (iii) on the third business day
following the date of mailing pursuant to subpart (b) above, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Borrower to: Boomj, Inc., 9029 South
Pecos Road, Suite 2800, Henderson, NV 89074, Attn: Robert J. McNulty, CEO, fax
number: (702) 463-7007, with a copy by fax only to: TroyGould, 1801 Century Park
East, Suite 1600, Los Angeles, CA 90067-2367, Attn: Istvan Benko, Esq., fax
number: (310) 789-1426, and (ii) if to the Holder, to the name, address and
telecopy number set forth on the front page of this Note.
 
6

--------------------------------------------------------------------------------


 
5.3 Amendment Provision. The term “Note” and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented.
 
5.4 Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns. The Borrower may not assign its obligations under this
Note.
 
5.5 Cost of Collection. If default is made in the payment of this Note, Borrower
shall pay the Holder hereof reasonable costs of collection, including reasonable
attorneys’ fees.
 
5.6 Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of Nevada. Any action brought by either party against
the other concerning the transactions contemplated by this Agreement shall be
brought only in the civil or state courts of Nevada or in the federal courts
located in Clark County, Nevada. Both parties and the individual signing this
Agreement on behalf of the Borrower agree to submit to the jurisdiction of such
courts. The prevailing party shall be entitled to recover from the other party
its reasonable attorney’s fees and costs. In the event that any provision of
this Note is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or unenforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Borrower
in any other jurisdiction to collect on the Borrower’s obligations to Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other decision in favor of the Holder. This Note shall be
deemed an unconditional obligation of Borrower for the payment of money and,
without limitation to any other remedies of Holder, may be enforced against
Borrower by summary proceeding pursuant to Nevada Civil Procedure Law and Rules
Section 3213 or any similar rule or statute in the jurisdiction where
enforcement is sought. For purposes of such rule or statute, any other document
or agreement to which Holder and Borrower are parties or which Borrower
delivered to Holder, which may be convenient or necessary to determine Holder’s
rights hereunder or Borrower’s obligations to Holder are deemed a part of this
Note, whether or not such other document or agreement was delivered together
herewith or was executed apart from this Note.
 
5.7 Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum rate permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum rate permitted
by applicable law, any payments in excess of such maximum rate shall be credited
against amounts owed by the Borrower to the Holder and thus refunded to the
Borrower.
 
5.8 Shareholder Status. The Holder shall not have rights as a shareholder of the
Borrower with respect to unconverted portions of this Note. However, the Holder
will have all the rights of a shareholder of the Borrower with respect to the
shares of Common Stock to be received by Holder after delivery by the Holder of
a Conversion Notice to the Borrower.


[THIS SPACE INTENTIONALLY LEFT BLANK]
 
7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the ___ day of July 2008.



 
BOOMJ, INC.
   
By:
   
Name: Robert J. McNulty
 
Title: Chief Executive Officer



WITNESS:


 

 
8

--------------------------------------------------------------------------------


 
EXHIBIT A


NOTICE OF CONVERSION


(To be executed by the Registered Holder in order to convert the Note)


The undersigned hereby elects to convert the principal amount of the Convertible
Note (the “Note”) issued by Boomj, Inc. on July ___, 2008 and the accrued but
unpaid interest thereon into shares of Common Stock of Boomj, Inc. (the
“Borrower”) according to the conditions set forth in such Note, as of the date
written below.


Date of Conversion:
     

 
Conversion Price:
     

 
Shares To Be Delivered:
     

 
Signature:
     

 
Print Name:
     

 
Address:
 

 
9

--------------------------------------------------------------------------------

